Citation Nr: 1529951	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-36 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to September 1992. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014, the Board remanded the case for evidentiary development.  The claim was denied in a supplemental statement of the case, and the case is again before the Board for further appellate proceedings. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the July 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the Board's September 2014 remand directives, the AOJ obtained a VA medical opinion in February 2015 in which the examiner opined that the Veteran's sleep apnea is not related to service, to include snoring and breathing problems while sleeping in service.  However, the examiner's opinion that the Veteran's sleep apnea was not related to breathing problems while sleeping in service is inadequate because the opinion was based only on the lack of medical evidence in the service treatment records to show sleep apnea in service or to corroborate the reports of breathing problems while sleeping in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the examiner did not reconcile this finding with the April 1991 service treatment record in which the Veteran reported that he has trouble sleeping and tosses and turns in bed about 3-4 times per week.  Further, though the examiner noted that increased body weight is a main risk factor for sleep apnea, the examiner only noted the Veteran's weight on separation from service and at the time of diagnosis, and he did not address the Veteran's increasing weight during service, particularly given the in-service diagnosis of obesity.  Based on the February 2015 VA medical opinion, it remains unclear whether the Veteran's sleep apnea is related to service.  Therefore, a VA addendum opinion is warranted to determine the same.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).      

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA addendum medical opinion from the examiner who rendered the February 2015 VA opinion (or suitable substitute) to determine the etiology of sleep apnea.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note that this case review took place.  

The examiner is asked to provide an opinion as to whether it at least as likely as not (probability of 50 percent) that the Veteran's diagnosed sleep apnea first manifested in and/or is etiologically related to military service.  The examiner is reminded that a lack of medical evidence to corroborate lay reports of symptoms in service does not by itself render the lay reports not credible.  

      The examiner's attention is invited to the following:

a. The Veteran's increasing weight during service, and the service treatment records that show the Veteran was diagnosed as obese during service.  See e.g., August 1988 Orthopedic Consult; December 1988 examination report. 

b. The April 1991 service treatment record in which the Veteran reported that he has trouble sleeping and tosses and turns in bed about 3-4 times per week.  

c. The Veteran's history of undiagnosed sleeping problems prior to the diagnosis of sleep apnea in 2006.  See e.g., April 1995, March 1998, and April 1998 VA general medical examinations; January 1995 Veteran statement.  

d. The July 2014 lay statement from the Veteran's ex-wife competently reporting that during service she observed that in service the Veteran experienced problems at night while sleeping, he snored, and he would stop breathing.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the February 2015 VA medical opinion that the Veteran's sleep apnea was not related to breathing problems while sleeping in service is inadequate because the opinion was based only on the lack of medical evidence in the service treatment records to show sleep apnea in service or to corroborate the reports of breathing problems while sleeping in service.  Further, the examiner did not reconcile this finding with the April 1991 service treatment record in which the Veteran reported that he has trouble sleeping and tosses and turns in bed about 3-4 times per week.  Further, though the examiner noted that increased body weight is a main risk factor for sleep apnea, the examiner only noted the Veteran's weight on separation from service and at the time of diagnosis, and he did not address the Veteran's increasing weight during service, particularly given the in-service diagnosis of obesity.

2. Afterwards, readjudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

